

116 S3170 IS: Providing Urgent Maternal Protections for Nursing Mothers Act
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3170IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Merkley (for himself, Ms. Murkowski, Mr. Booker, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to expand access to breastfeeding accommodations in
			 the workplace, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Providing Urgent Maternal Protections for Nursing Mothers Act or the PUMP for Nursing Mothers Act.
		2.Breastfeeding accommodations in the workplace
 (a)Expanding employee access to break time and spaceThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended— (1)in section 13 (29 U.S.C. 213)—
 (A)in subsection (a), in the matter preceding paragraph (1), by inserting (except section 7(r)) after and 7; (B)in each of subsections (b), (e), (h), (i), and (j), by inserting (except section 7(r)) after provisions of section 7;
 (C)in subsection (d), by inserting (except section 7(r)) after 6, 7; (D)in subsection (e), by striking provisions of section 7 each place where the term appears and inserting provisions of section 7 (except section 7(r)); and
 (E)in subsection (f), by striking 6, 7, 11, and 12 and inserting 6, 7 (except section 7(r)), 11, and 12; and (2)in section 14(d) (29 U.S.C. 214(d)), by inserting (except section 7(r)) after 7.
 (b)Clarifying remediesSection 16(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(b)) is amended by striking 15(a)(3) each place the term appears and inserting 7(r) or 15(a)(3). (c)Clarifying application of unpaid break time provision to hourly and salaried workersSection 7(r)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(r)(2)) is amended—
 (1)by striking (2) An and inserting (2)(A) Subject to subparagraph (B), an; (2)by striking work time spent and inserting time spent during the work day;
 (3)by inserting , unless otherwise required by Federal, State, or local law before the period at the end; and (4)by adding at the end the following:
					
 (B)In the case of an employee who is compensated on an hourly basis, the employer shall compensate the employee for reasonable break time under paragraph (1) if the employee is not entirely relieved from duty during the break..
				3.Effective date
 (a)Expanding accessThe amendments made under subsections (a) and (b) of section 2 shall take effect on the date that is 120 days after the date of enactment of this Act.
 (b)Remedies and clarificationThe amendments made under section 2(c) shall take effect on the date of enactment of this Act.